Citation Nr: 0323301	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  03-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty with the United States Army 
from January 1968 to November 1970, including service in 
Vietnam.  He was not awarded any medals indicative of combat.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 1999 rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board notes that the issue of entitlement to 
service connection for PTSD was originally denied in an 
unappealed rating decision dated in January 1989 because 
there was no diagnosis of PTSD.  The veteran attempted to 
reopen his claim in October 1998, and an October 1999 rating 
decision reopened the veteran's claim for PTSD because of 
evidence containing a diagnosis of PTSD, but denied the 
reopened claim because there was no verification of a 
stressor.  The veteran timely appealed.


REMAND

The Board notes that entitlement to service connection for 
PTSD requires the following: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2002).  For a veteran 
who has not engaged in combat with the enemy, such as this 
veteran, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  However, the Board 
notes the recent case of Pentecost v. Principi, 16 Vet. App. 
124 (2001), in which the United States Court of Appeals for 
Veterans Claims (Court) held that unit records showing that a 
base had been under rocket attack while the veteran was 
stationed there were sufficient to corroborate the veteran's 
account of having come under enemy fire.

While the veteran's claims file includes a recent diagnosis 
of PTSD due to service trauma, there does not currently 
appear to be credible supporting evidence in the file that 
his claimed in-service stressors actually occurred.  

The veteran testified at his personal hearing before the 
undersigned sitting at the RO in March 2003 that his service 
stressors included being subjected to mortar fire while 
stationed with the 574th and 228th S & S Companies, 
U.S.A.R.P.A.C. at "Can Tho Army Airfield" in Vietnam 
beginning in approximately April 1970.  The Board notes that 
no attempt has been made to obtain the unit records of the 
574th and 228th Companies to determine if the records support 
the veteran's claim.  The Board notes that the veteran's 
other service stressor claims, such as the deaths of 
civilians, are not verifiable.

In light of the above, this case is REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the United States 
Armed Services Center for the Research of 
Unit Records (USASCRUR), 7798 Cissna Road, 
Suite 101 Springfield, Virginia 22150-3197, 
and request that the Agency provide the 
operational history or any other similar 
historical documents for the 574th and 228th S 
& S Companies, U.S.A.R.P.A.C., apparently 
stationed at Can Tho Army Airfield in 
Vietnam, for the period from April 1, 1970 
through July 1970.  It should be requested 
that, if those records cannot be obtained, 
specific confirmation of that fact should be 
provided.

2.  Thereafter, the veteran's claim should be 
readjudicated, taking into consideration any 
and all evidence which has been added to the 
record since the last adjudicative action.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case.  The veteran should be given an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded above.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




